Judgment unanimously affirmed. Memorandum: Defendant was convicted of assault in the first degree and criminal *968possession of a weapon in the fourth degree for stabbing John Dixon in the driveway outside Dixon’s residence. There is no merit to defendant’s contention that the jury’s verdict was against the weight of the evidence. Specifically, defendant claims that a different finding regarding the identity of the assailant would not have been unreasonable and that this court should exercise its factual review powers (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490). The victim, who testified that he knew his assailant prior to the attack, provided police with a detailed description of the defendant, identified him by name and indicated the street where he lived. The record further reveals that the driveway area where the assault occurred was illuminated by a neighbor’s floodlight and by the side light that was turned on by the victim’s mother when she heard scuffling. We further find no merit to defendant’s contention that his sentence was harsh and excessive. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Assault, 1st Degree.) Present—Callahan, J. P., Denman, Balio, Lawton and Davis, JJ.